Citation Nr: 0208711	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  98-00 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for status 
postoperative right knee injury, currently evaluated as 30 
percent disabling.  

2.  Entitlement to an increased evaluation for  (status 
postoperative) degenerative arthritis, right knee, rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
October 1985.  

The current appeal arose from a November 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO granted entitlement 
to an increased evaluation for the disability of the right 
knee then rated as status postoperative right knee injury 
from 10 percent to 20 percent disabling effective May 6, 
1996, the date of receipt of the claim for increased 
compensation benefits.

The veteran provided oral testimony before a Hearing Officer 
at the RO in January 1998, a transcript of which has been 
associated with the claims file.

The Board of Veterans' Appeals (Board) remanded the case to 
the RO in February 1999, for further development and 
adjudicative action.

In December 1999 the RO granted entitlement to an increased 
evaluation of 30 percent for status postoperative injury of 
the right knee, effective from May 6, 1996.  

In September 2001 the RO granted entitlement to service 
connection for degenerative arthritis of the right knee and 
assigned it a separate 10 percent rating under Diagnostic 
Code 5003, effective from May 6, 1996.  

The veteran appears to want VA Vocational Rehabilitation and 
Education benefits.  This matter is referred to the RO for 
appropriate action.  



FINDINGS OF FACT

1. All assistance necessary for an equitable disposition of 
this appeal has been completed.

2.  Status postoperative right knee injury is productive of 
disablement compatible with not more than several subluxation 
or lateral instability.

3.  Degenerative arthritis of the right knee is productive of 
limitation of motion of the right knee.  

4.  The service-connected disabilities at issue do not 
present exceptional or unusual disability pictures with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for status postoperative right knee injury have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(2001).

2.  The criteria for disability rating in excess of 10 
percent for (status postoperative) degenerative arthritis, 
right knee, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 
5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records discloses numerous 
instances of right knee treatment, including surgery in June 
1983 for osteochondritis dissecans.  

During that surgery, when the central lateral portion of the 
medial femoral condyle was bluntly probed, it was found to 
have significant degenerative change, and its articular 
cartilage flaked off into the joint.  The degenerative area 
was removed with a shaver and suction, and holes were drilled 
into the defect.  As of May 1984, radiographically there were 
at least two or three nearly pea-sized loose bone bodies 
coming from the medial condyle.  In May 1985 the veteran 
underwent an arthrotomy and drilling of the defect, and he 
began physical therapy.  In June 1985, the service discharge 
examination revealed a slightly swollen right knee.

A VA examination was performed in March 1986, at which time 
the veteran had crepitus in his knee and his calf 
measurements were equal.  The ligaments seemed intact.  
X-rays revealed mild narrowing of the right knee joint 
medially and mild early arthrosis.

In May 1986, the RO service-connected status postoperative 
right knee injury and rated it as 10 percent disabling.  

A September 1995 private medical record reveals that 
clinically, the veteran had no effusion and was stable to 
varus and valgus stress.  He had some medial joint line 
tenderness and tightness in the lateral retinaculum with 
minimal apprehension.  X-rays showed minimal arthritic 
changes.  A March 1996 private medical record shows that 
there was no instability or effusion.

The veteran filed a claim of entitlement to increased 
compensation benefits for his right knee disability on May 6, 
1996.

A VA orthopedic examination was conducted in September 1996.  
The veteran reported missing 30 days from work in maintenance 
in the past 12 months, due to bad knee pain.  He had been in 
that job since February 1986.  Clinically, there was mild 
edema at the lateral aspect of the right knee, and increased 
tenderness at the mediolateral aspect also.  Strength was 
4+/5+ at the right, and 5/5 on the left.  "Flexion at the 
right at 100 degrees with pain, extension at 10, internal 
rotation is at 20 degrees, unable to externally rotate 
secondary to increased pain."  

X-rays revealed mild osteoarthritic changes as evidenced by 
minimal medial compartment joint space narrowing and 
patellofemoral osteophytosis.  The diagnoses were status post 
right knee arthroscopic surgery with range of motion deficit 
noted; and right knee subluxation or acute bursitis with 
osteoarthritis at the right knee.  

A VA joints examination was conducted in April 1998.  The 
veteran complained of daily knee pain and periodic swelling, 
and indicated that he used a cane at work while on break.  He 
was a heavy equipment mover.  Clinically, the right knee was 
hypertrophic with mild effusion but no side inflammation.  It 
was tender to palpation at its anterior, medial, and lateral 
aspects.  Range of motion was from zero to 90 degrees, with 
pain.  No muscle atrophy was present.  The veteran walked 
with a limp because of knee pain and he was not able to walk 
on his heels or toes or squat because of his knee pain.  
X-rays of the right knee showed degenerative joint disease.  
The diagnosis was right knee pain secondary to degenerative 
joint disease with significant physical limitation.

During an RO hearing in January 1998 the veteran stated that 
his right knee was painful all the time, and that it affected 
his ability to walk up stairs and to get up from a sitting 
position.  He had bought a cane for that situation and used 
it practically every day.  He also used knee braces 
practically every day.   His right knee swelled every day 
from working as an equipment mover.  He had had to take a lot 
of time off of work because his knee swelled.  There were two 
occasions when he had almost been written up, but his area 
director thought it was not necessary and gave him a break.  
Otherwise, he could have been suspended for a week and lost 
that much pay.  

At work, when giving the veteran assignments, they took his 
right knee disability into account, but sometimes he had to 
get into moving situations which he would prefer not to be 
in.  Sometimes, his knee would give out in the sense that it 
would not do anymore work for him.  In the past year his 
right knee had gotten worse.  He was not able to put as much 
weight on it.  A year beforehand, he had been able to put 
significantly more weight on it.  
A VA joints examination was conducted in April 1999.  The 
veteran reported chronic severe pain and gradual worsening 
over the past year, especially now with chronic swelling in 
the right knee.  He was able to walk only one block before 
getting severe pain in his knee and he always walked with a 
cane for better support.  He had had several times when his 
knee had given way.  There had been much pain and difficulty 
walking stairs, making him put pressure on his left knee and 
hold onto the banister.  He stated that he was unable to 
stoop, that he was taking Motrin three to four times a day, 
and that he had been hesitant to have surgery.  

Clinically, his right knee exhibited marked swelling and 
tenderness, particularly in the medial and lateral aspects of 
the knee joints.  There was marked pain with motion.  It 
would begin at 30 degrees of knee flexion and he was able to 
flex, with much difficulty and the help of the examiner, to 
90 degrees.  He was able to extend, but with pain, to zero 
degrees, with pain at about five to 10 degrees.  There was 
some instability noted in the right knee joint on flexion.  
The final diagnosis was right knee degenerative joint 
disease.  X-rays revealed patellofemoral joint space 
narrowing and spurring of the tibial spines.  No joint space 
effusion was identified.  The impression was degenerative 
joint disease of the right knee which appears to have 
worsened from the previous examination in April 1998.

A VA joints examination was conducted in September 1999.  The 
veteran complained of constant 4/10 knee pain and increases 
to 9/10 with activity, relieved with Motrin and Vicodin.  He 
stated that his standing tolerance was two minutes and that 
his walking tolerance was 20 minutes or one block.  He was 
working as an equipment mover for a school district and his 
work would aggravate his right knee pain.  Clinically, he had 
an antalgic gait with short strides.  His right knee had 
swelling but no redness, and he was tender in both the medial 
and lateral collateral ligaments.  Patellar mobilization 
caused discomfort.  Lachman was negative, as was drawer, but 
it caused discomfort on maneuvers.  The right calf girth was 
42.5 cm and the left calf girth was 43.  The right knee was 
44 cm and the left one was 43.5.  
Right knee active range of motion was from zero to 60 degrees 
and zero over 140.  X-rays obtained in April 1999 were noted 
to have an impression of degenerative joint disease of the 
right knee which appeared to have worsened from previous 
examination.  
The assessment was that his right knee had become worse, that 
his range of motion was markedly limited, that his mobility 
was markedly impaired because of right knee pain, and that it 
might need surgery in the future.  The veteran needed 
vocational rehabilitation to avoid further aggravation to his 
right knee.

A VA fee-basis examination was conducted in October 2000 by a 
physician of internal medicine.  The veteran reported that he 
was currently a maintenance worker as he had been for 14 
years.  Records contained in the claims folder were reviewed.  
Clinically, he was well developed and in no apparent 
distress.  He had abnormal weight bearing signs as reflected 
by mild callous formation on his left foot.  Posture was 
normal.  Gait was markedly antalgic, favoring the right, 
secondary to right knee pain.  

He did not require an assistive aid to ambulate across the 
room.  He had difficulty getting on and off the examining 
table and changing positions due to right knee pain.  He had 
limited function in standing and walking due to right knee 
disability.  The right knee exhibited evidence of swelling 
but there was no evidence of heat, redness, effusion, or 
drainage.  McMurray's test could not be performed due to 
limited right knee range of motion.  Active and passive right 
knee flexion was to 90 degrees, with pain at 90 degrees.  
Movement against gravity was to 90 degrees.  

Active and passive right knee extension was to minus 10 
degrees, with pain at minus 10 degrees.  Movement against 
gravity was to minus 10 degrees.  Range of motion of the 
right knee was limited by pain, weakness, lack of endurance, 
and incoordination, with pain having the major functional 
impact.  X-rays revealed mild right knee degenerative 
arthritis and a broad based exostosis arising from the medial 
proximal tibia.  The diagnosis was status post right knee 
injury, status post arthroscopy.

The physician reviewed the veteran's claims folder, including 
the 1983 service operation report which showed that 
arthroscopy revealed the medial and lateral menisci to be 
normal, and concluded, after such review and an examination 
of the veteran's knee, that he had not had removal or 
dislocation of semilunar cartilage in his right knee.  

The physician noted that he had examined the veteran for 
subluxation since an April 1998 VA examination report did not 
indicate that he had it, and found that he did not.  
Therefore, he could not quantify that the veteran had slight, 
moderate, or severe subluxation.  

The physician stated that he had been asked to render an 
opinion as to the severity of the veteran's right knee 
disability.  He felt that its severity was at least moderate 
based on his examination.  He had evidence of swelling, 
instability, incoordination, and weakness due to pain, and he 
could not extend his knee completely, lacking 10 degrees from 
full extension.  Gait antalgia, right knee limitation of 
motion, and X-rays were also considered.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2001); 38 U.S.C.A. § 1155.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2001), which require the evaluation of the complete medical 
history of the veteran's condition.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2001).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2001).

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The CAVC has acknowledged, 
however, that when a veteran has separate and distinct 
disabling manifestations attributable to the same injury, he 
should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).

The CAVC held in Hicks v. Brown, 8 Vet. App. 417 (1999), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of joints affected, "to be combined, not 
added", and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, diagnostic code 5003 is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally, the CAVC noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by x-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in."  Hicks, 
supra.

Under Diagnostic Code 5257 provided for other knee 
impairment, when there is recurrent subluxation or lateral 
instability which is severe, 30 percent is assignable; when 
moderate, 20 percent is assignable; or when slight, 10 
percent is assignable.

Limitation of motion is not accounted for in Diagnostic Code 
5257.  Therefore, evaluation of limitation of motion under 
either Diagnostic Code 5260 or 5261 pursuant to Diagnostic 
Code 5003 and 5010 (traumatic arthritis rated as for 
degenerative arthritis) would not result in an evaluation of 
the same manifestations or limitations under various 
Diagnostic Codes.  Thus, the rule against pyramiding is not 
violated in this instance, and separate ratings under 
Diagnostic Code 5257 and Diagnostic Codes 5260 and 5261 
(pursuant to Diagnostic Codes 5003 and 5010 are permissible).  
38 C.F.R. § 4.14 (2001); see VAOPGCPREC 23-97.

Pursuant to Diagnostic Code 5261, the maximum 50 percent 
evaluation is warranted when extension of the leg is limited 
to 45 degrees.  A 40 percent evaluation is warranted when 
extension is limited to 30 degrees.  A 30 percent evaluation 
is warranted when extension is limited to 20 degrees.  A 20 
percent rating is warranted when leg extension is limited to 
15 degrees.  

A 10 percent rating is warranted when leg extension is 
limited to 10 degrees.  A noncompensable rating is warranted 
when leg extension is limited to 5 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2001).

Leg flexion limited to 15 degrees warrants a 30 percent 
rating.  Leg flexion limited to 30 degrees warrants a 20 
percent rating.  Leg flexion limited to 45 degrees warrants a 
10 percent rating.  Leg flexion limited to 60 degrees 
warrants a noncompensable rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on the functional loss due to pain on use 
or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

Words such as "moderate" and "severe" are not defined in the 
VA Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. § 4.6 (2001).

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating. 38 
C.F.R. §§ 4.2, 4.6 (2001).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Diagnostic code ratings may be adjusted, provided that the 
overall amount of compensation is not reduced.  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. 38 C.F.R. § 
4.40 (2001). Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement. 
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability. It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint. Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be carefully as points of 
contact which are diseased. 38 C.F.R. § 4.59; See also DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Ratings shall be based as far as possible, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1) (2001).

The CAVC in Fenderson v. West, 12 Vet. App. 119 (1999), 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period. Thus, in initial rating cases, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson, 
supra; 38 C.F.R. § 4.2 (2001).
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the CAVC in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date. 
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. App. 
280 (2001); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  In the case at hand, the Board is satisfied 
that the duty to notify and the duty assist have been met 
under the new law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  Furthermore, by virtue of the rating decisions, 
Statement of the Case (SOC), and the Supplemental SOCs 
(SSOCs) issued during the pendency of the appeal, and/or 
other correspondence, the veteran was given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  He also was provided with the laws 
and regulations pertaining to increased evaluations.  
Accordingly, additional development is not necessary.  38 
U.S.C.A. § 5103 (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(b)).

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claims.  Service medical records 
have been obtained.  In addition, the veteran was afforded VA 
examinations in September 1996, April 1998, and April and 
September 1999, and he proffered testimony at an RO hearing 
in January 1998.  He was provided a fee basis examination in 
October 2000.  Additionally, the veteran was afforded the 
opportunity to provide oral testimony before a Hearing 
Officer at the RO.  Accordingly, additional development is 
not necessary.  38 U.S.C.A. § 5103A(b) (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,631 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)).

While there was an indication in the October 2000 VA fee-
basis examination report that the veteran was scheduled to 
have an MRI and possibly surgery after that, the record shows 
he was told that he might need surgery in September 1999.  

There is no indication that this in fact occurred either 
between September 1999 and October 2000 or thereafter, and 
the veteran was advised as recently as June 2002 that he 
could submit additional evidence to VA and he has not done 
so.  38 U.S.C.A. § 5103A(b) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)); see also McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible.  No further assistance to the veteran in developing 
the facts pertinent to his claims is required to comply with 
the duty to assist the appellant as mandated by the 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed.  In this case, the Board finds that 
the veteran is not prejudiced by its consideration of his 
claim pursuant to this new law.  As set forth above, VA has 
already met all obligations to the veteran under this new 
law.  Moreover, the veteran has been offered the opportunity 
to submit evidence and argument on the merits of the issue on 
appeal, and has done so.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Increased Evaluations

The Board will discuss the 30 percent rating which is 
assigned under Diagnostic Code "5259-5257" first.  

There is no evidence that the veteran ever had any semilunar 
cartilage (also known as meniscus) removed, and Diagnostic 
Code 5259 is for application when semilunar cartilage has 
been removed.  


A review of the July 1983 service surgical operation report, 
the May 1984 radiographic report, and the way the May 1985 
procedure was described at the time, as well as of the 
careful clinical and records review report by the VA fee-
basis examiner in October 2000 indicates that the veteran has 
not had any semilunar cartilage removed.  

Since a 10 percent rating under Diagnostic Code 5259 requires 
residuals and there are no residuals, no more than a 
noncompensable rating is warranted under Diagnostic Code 
5259.  38 C.F.R. § 4.31.  Moreover, it appears that the use 
of Diagnostic Code 5259 is inappropriate under the 
circumstances.  See 38 C.F.R. § 4.20 (2001) (conjectural 
analogies are to be avoided).  As such, it will be 
discontinued as there is no reduction in the percentage of 
compensation awarded.

Therefore, the next question is whether the veteran can be 
granted additional compensation in light of the provisions of 
Diagnostic Code 5257.  The answer is that he cannot, since 
the maximum schedular rating under Diagnostic Code 5257 is 30 
percent and that is what status postoperative right knee 
injury is assigned under Diagnostic Code 5257.  

Since the maximum schedular rating is assigned under 
Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 can not be used to increase it.  See Johnston v. Brown, 
10 Vet. App. 80 (1997).

The maximum schedular evaluation of 40 percent under 
Diagnostic Code 5262 may not be assigned because the right 
knee disability has not been shown to have resulted in 
nonunion of the tibia and fibula with loose motion requiring 
a brace.  

The evidentiary record is devoid of extremely unfavorable 
ankylosis of the right knee in flexion between 10 degrees and 
20 degrees, thereby precluding assignment of a 40 percent 
evaluation under Diagnostic Code 5256.


(Status postoperative) degenerative arthritis, right knee

The evidence shows, on average, occasional flare-ups and 
X-ray evidence of arthritis, painful motion, and slight 
limitation of motion of the right knee, upon which the 10 
percent evaluation has been predicated.  See VAOPGCPREC 23-
97.

On VA examination in September 1996, the veteran could flex 
to 90 degrees and extend to 10 degrees.  On VA examination in 
April 1998, he could extend to zero degrees and flex to 90 
degrees.  On VA examination in April 1999, he could extend to 
zero degrees and flex to 90 degrees.  On VA examination in 
September 1999, he could extend to zero degrees and flex to 
60 degrees.  On VA examination in October 2000, he could flex 
to 90 degrees and extend to 10 degrees.  

Under Diagnostic Codes 5003, 5260, and 5261, no more than a 
10 percent rating is warranted without resort to 
38 C.F.R. §§ 4.40 and 4.45.  

Considering 38 C.F.R. §§ 4.40 and 4.45, moreover, no more 
than a 10 percent rating is warranted.  Strength was only 
mildly decreased on VA examination in September 1996, there 
was only mild effusion and no muscle atrophy on VA 
examination in April 1998, and while there was marked 
swelling and tenderness in the medial and lateral aspects of 
the knee on VA examination in April 1999, pain began at 30 
degrees of flexion but total excursion was to 90 degrees of 
flexion, and he was able to extend, with pain, to zero 
degrees.  

Likewise, while he had an antalgic gait, short strides, and 
right knee swelling and tenderness on VA examination in 
September 1999, his right calf was only one half centimeter 
smaller than his left one, and his right knee was only one 
half centimeter bigger than his left one.  Moreover, while he 
had a markedly antalgic gait on VA fee-basis examination in 
October 2000, he did not require an assistive device to 
ambulate and there was swelling but no heat, redness, or 
effusion.  Pain was at 90 degrees and minus 10 degrees.  
There was only mild right knee arthritis.  Only moderate 
right knee disability, overall, was felt to be present, and 
the veteran has a 30 percent rating under Diagnostic Code 
5257.

The findings above in consideration of the testimony do not 
nearly approximate impairment warranting more than a 10 
percent rating for (status postoperative) degenerative 
arthritis, right knee, and do not provide any other basis to 
accord the veteran's (status postoperative) degenerative 
arthritis, right knee, more than 10 percent compensation in 
light of the factors listed at 38 C.F.R. §§ 4.40 and 4.45, 
including flare-ups.  

A little used part of the musculoskeletal system would be 
expected to show atrophy through disuse, etc.  Only mild 
atrophy, weakness, and callosity are present, and muscle 
spasm has not been reported.  

While the motion is painful and there is weakness, atrophy, 
etc., a level of debility due to the factors listed at 
38 C.F.R. §§ 4.40 and 4.45 commensurate with more than a 10 
percent rating for (status postoperative) degenerative 
arthritis, right knee, including in light of 
38 C.F.R. §§ 4.40 and 4.45 is not shown.  

The Board notes that it considers the veteran's statements 
and complaints to be fairly credible, and that credible 
statements and complaints must be considered in the 
assignment of the appropriate evaluation.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; and DeLuca, 8 Vet. App. at 202, 206-7.  
However, clinical findings are important also and must 
support an increased evaluation.  Here, significant weight is 
put on the lack of more than mild atrophy and weakness, as 
they are clinical indications reflective of how much ability 
is present.  Muscle atrophy and weakness are caused by lack 
of use and are to be expected when there is loss of use.  
38 C.F.R. § 4.40.  The fact that the muscles are not very 
atrophic or weak and that there is only mild left foot 
callosity are strong indicators that the veteran retains 
significant function in spite of the pain.  Pain is 
compensable only to the extent that it causes impairment of 
function.

With this in mind, the Board notes that recognition of one 30 
percent rating and another 10 percent rating has already been 
accomplished in light of the degree of impairment shown by 
all of the evidence.




Additional Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
pertinent theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO's conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.

In the veteran's case at hand, in December 1999, the RO 
provided the veteran with the criteria for assignment of an 
extraschedular evaluation in light of his claim for 
additional compensation for his right knee impairment.  
However, the RO did not assign an increased evaluation on 
this basis.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).

The service-connected right knee impairment has not been 
reported to markedly interfere with employment, nor has it 
required frequent inpatient care.  No recent hospitalizations 
have been shown, and the veteran indicates, in essence, that 
his workplace accommodates him in light of his disability.  


While he was said to need vocational rehabilitation in 
September 1999 to avoid further aggravation to his right 
knee, he continued to work in that job through the October 
2000 VA fee-basis examination, and thus it appears that he is 
still being accommodated at work rather than having marked 
interference with employment.  Thus, no marked interference 
with employment such as to render inadequate the application 
of the regular schedular standards is shown based on the 
facts before the Board.

The ratings assigned adequately compensate the veteran for 
the current nature and extent of severity of his right knee 
problems.

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Under Secretary for Benefits or the Director 
of the VA Compensation and Pension Service for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.

The Board has considered all pertinent sections of 38 C.F.R., 
Parts 3 and 4 as required by the CAVC in Schafrath, supra.  
In this case, the Board finds no other provisions upon which 
to assign an increased evaluation, other than as indicated.

The Board notes that the issue of the appropriate evaluations 
to be assigned for (status postoperative) degenerative 
arthritis, right knee, under Diagnostic Code 5003, arose from 
an initial rating decision on this matter in September 2001.  
In such a case, the matter of staging of ratings is for 
consideration.  Fenderson v. Brown, 12 Vet. App. 119 (1999).  
The Board finds, however, that the degree of impairment shown 
during the entirety of the rating period from May 1996 to 
present has been the same.  As such, staged ratings are not 
for application. 

The benefit of the doubt doctrine does not apply, as there is 
no doubt to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, at 
54 (1991);.Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to a disability rating in excess of 30 percent 
for status postoperative right knee injury is denied.

Entitlement to a disability rating in excess of 10 percent 
for (status postoperative) degenerative arthritis, right 
knee, is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



